DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothenberger et al. (US 2011/0001799 A1 hereinafter referred to as “Rothenberger’).
	With respect to claim 10, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, an object detecting system, comprising: a first light source (14a), configured to emit first light to a first part of an object; a second light source (14b), configured to emit second light to a second part of the object (30, 32) (see Par.[0038] wherein two original camera (i.e. at least light array emitting) modules 14a, 14b see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed); a control circuit (28), configured to calculate a first distance between the first part of the object and the first light source (14a) according to the first light and to calculate a second distance between the second part of the object and the second light source (14b) according to the second light; a uniform light source (24), configured to emit uniform light to the object (see Par.[0036] wherein light source 24 to illuminate region 12 is disclosed); and an optical sensor (16a, 16b), configured to sense optical data of the object generated based on the uniform light; wherein a location of the object is calculated according to the first distance, the second distance and the optical data (see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and three-dimensional image data (distance image, depth map) of the space region 12 are calculated from the image data by the control 28 are disclosed); wherein a detecting region of the optical sensor comprises an upper half region and a lower half region, wherein the control circuit adjusts a size of the upper half region according to the first distance and the second distance, wherein the detecting region is for detecting the object (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments).
	With respect to claim 11, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Figs.2, 3a-3b, Par.[0039]-[0043], [0046]-[0052] wherein object including at least palm-top, fingers in warning field and a person including person hand).
	With respect to claim 14, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the control circuit increases the size of the upper half region to a first size ifa distance difference between the first distance and the second distance is smaller than a distance threshold (see Figs.2-4, 5a-5b, Par.[0056] and [0065] wherein detecting image distance using already pre-existed cluster of image distance is disclosed).
	With respect to claim 15, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the control circuit increases the size of the upper half region to a second size smaller than the first size if the first distance is smaller than the second distance for more than the distance threshold, wherein the upper half region is larger than the lower half region (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments; see Figs.2-4, 5a-5b, Par.[0056] and [0065] wherein detecting image diatnce using already pre-existed cluster of image distance is disclosed).
	With respect to claim 18, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, an object detecting method, comprising: measuring a first distance (14a) between a first part of an object (30, 32) and a first distance measuring device by the first distance measuring device; measuring a second distance between a second part of the object (30, 32) and the second distance measuring device (14b) by the second distance measuring device (see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed); emitting uniform light (24) to the object (30, 32) (see Par.[0036] wherein light source 24 to illuminate region 12 is disclosed); sensing optical data (16a, 16b) of the object (30, 32) generated based on the uniform light; and calculating a location of the object (80, 32) according to the first distance, the second distance and the optical data (see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and three-dimensional image data (distance image, depth map) of the space region 12 are calculated from the image data by the control 28 are disclosed); wherein a detecting region of the optical sensor comprises an upper half region and a lower half region, wherein the control circuit adjusts a size of the upper half region according to the first distance and the second distance, wherein the detecting region is for detecting the object (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments).
	With respect to claim 19, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting method, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Figs.2, 3a-3b, Par.[0039]-[0043], [0046]-[0052] wherein object including at least palm-top, fingers in warning field and a person including person hand).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US 2009/0116742) in view of Rothenberger.
	With respect to claim 1, Nishihara discloses, in Figs.1-6, an object detecting system, comprising: a first distance measuring device (16), configured to measure a first distance/(location) between a first part of an object (20, 22) and the first distance measuring device (16); a second distance measuring device (18), configured to measure a second distance between a second part of the object (20, 22) and the second distance measuring device (14); a uniform light source (26), configured to emit uniform light to the object (20, 22) (see Par.[0023]-[00024] wherein projector 26 is disclosed); an optical sensor (12, 14), configured to sense optical data/(image) of the object generated based on the uniform light (see Par.[001 7]-[0023], [0032] wherein gesture recognition interface includes coupled to each of the first camera 12 and the second camera 14, respectively, is a first IR light source 16 and a second IR light source 18 such that images from first and second cameras employed to determine a three-dimensional location of the input object, with changes in the location (i.e. positions coordinate distance) being employed to determine physical motion of the input object; it is submitted that, inherently, cameras are light sensitive device); and a control circuit (24), configured to calculate a location of the object according to the first distance, the second distance and the optical data (see Par.[0021]-[0022], [0024], [0028]- [0032] wherein controller 24 can process the respective silhouette images associated with the input object 22 to calculate, generate or determine the three-dimensional physical two-dimensional X-Y coordinate location of at least one end-point, such as a fingertip, associated with the input object 22); wherein the first distance measuring device comprises a first light source can emit first light which is dot light or line light, and the second distance measuring device comprises a second light source can emit second light which is dot light or line light; wherein the first distance is calculated based on the first light, and the second distance is calculated based on the second light (see Par.[0028]-[0029], [0033]-[0035], [0041]- [0042] wherein the controller 24 can then be commanded to provide a second calibration pattern that is used to associate the features of the second calibration pattern with known physical locations in two- dimensional space include defined features in the visible light spectrum, such as lines, dots, squares, and/or any of a variety of features that are non-uniform across the entirety of the projection of the calibration pattern). However, Nishihara does not explicitly disclose wherein a detecting region of the optical sensor comprises an upper half region and a lower half region, wherein the control circuit adjusts a size of the upper half region according to the first distance and the second distance, wherein the detecting region is for detecting the object.
Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, an object detecting system, comprising: a first distance measuring device (14a), configured to measure a first distance between a first part of an object (30, 32) and the first distance measuring device (14a); a second distance measuring device, configured to measure a second distance between a second part of the object and the second distance measuring device (14b) (see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed); a uniform light source (24), configured to emit uniform light to the object (80, 32) (see Par.[0036] wherein light source 24 to illuminate region 12 is disclosed); an optical sensor (16a, 16b), configured to sense optical data of the object generated based on the uniform light; and a control circuit (28), configured to calculate a location of the object according to the first distance, the second distance and the optical data (see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and three-dimensional image data (distance image, depth map} of the space region 12 are calculated from the image data by the control 28 are disclosed); wherein a detecting region of the optical sensor comprises an upper half region and a lower half region, wherein the control circuit adjusts a size of the upper half region according to the first distance and the second distance, wherein the detecting region is for detecting the object (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments).
Nishihara and Rothenberger are analogous art because they are all directed to an object measuring device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Nishihara to include Rothenberger because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the object calibrating features in Nishihara by including adjustment size of the upper half region according to first, second distances as taught by Rothenberger in order to utilize the three-dimensional image and/or a depth map are calculated by means of triangulation to determine or calibrate the overlapping areas thereby providing more accurate calibration and/or parameters measurement of the object.
	With respect to claim 2, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Fig.1, wherein hand and palm with fingers is represented as object 22).
	With respect to claim 8, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the uniform light source emits the uniform light after the first light source emits the first light for a predetermined time or the second light source emits the second light for the predetermined time (see Par.[0022] wherein the controller 24 could determine the three-dimensional physical location of the input object 22 based on a relative parallax separation of the matched pair of images of the input object 22 ata given time; see Par.[0028] wherein changes in exposure can include changes in exposure time (i.e., image detection integration time), camera aperture opening, and/or camera amplifier gain).
	With respect to claim 9, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the first light source emits the cot light as the first light and the second light source emits the dot light as
the second light when the control circuit does not detect existence of the object; wherein the first light source emits the line light as the first light and the second light source emits the line light as the second light after the control circuit detects the existence of the object (see Par.[0033]-[0034] wherein the black dots 152 can be sized to be approximately the size of a fingertip in diameter (e.g., 1/2"), and can thus be tuned by the automated calibration component 28 to be detected (or to be not detected)).
	With respect to claim 10, Nishihara discloses, in Figs.1-6, an object detecting system, comprising: a first light source (16), configured to emit first light to a first part of an object (22, 20); a second light source (18), configured to emit second light to a second part of the object (22, 20); a control circuit (24), configured to calculate a first distance between the first part of the object (20, 22) and the first light source (16) according to the first light and to calculate a second distance between the second part of the object (20, 22) and the second light source (18) according to the second light; a uniform light source (26), configured to emit uniform light to the object; and an optical sensor (12, 18), configured to sense optical data of the object generated based on the uniform light; wherein a location of the object is calculated according to the first distance, the second distance and the optical data (see Par.[0023]- [00024] wherein projector 26 is disclosed; see Par.[0017]-[0023], [0032] wherein gesture recognition interface includes coupled to each of the first camera 12 and the second camera 14, respectively, is a first IR light source 16 and a second IR light source 18 such that images from first and second cameras employed to determine a three-dimensional location of the input object, with changes in the location (i.e. positions coordinate distance) being employed to determine physical motion of the input object; it is submitted that, inherently, cameras are light sensitive device; see Par.[0021]-[0022], [0024], [0028]-[0032] wherein controller 24 can process the respective silhouette images associated with the input object 22 to calculate, generate or determine the three-dimensional physical two-dimensional X-Y coordinate location of at least one end-point, such as a fingertip, associated with the input object 22). However, Nishihara does not explicitly disclose wherein a detecting region of the optical sensor comprises an upper half region and a lower half region, wherein the control circuit adjusts a size of the upper half region according to the first distance and the second distance, wherein the detecting region is for detecting the object.
	 Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, an object detecting method, comprising: measuring a first distance (14a) between a first part of an object (30, 32) and a first distance measuring device by the first distance measuring device; measuring a second distance between a second part of the object (30, 32) and the second distance measuring device (14b) by the second distance measuring device (see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed); emitting uniform light (24) to the object (30, 32) (see Par.[0036] wherein light source 24 to illuminate region 12 is disclosed); sensing optical data (16a, 16b) of the object (30, 32) generated based on the uniform light; and calculating a location of the object (80, 32) according to the first distance, the second distance and the optical data (see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and three-dimensional image data (distance image, depth map) of the space region 12 are calculated from the image data by the control 28 are disclosed); wherein a detecting region of the optical sensor comprises an upper half region and a lower half region, wherein the control circuit adjusts a size of the upper half region according to the first distance and the second distance, wherein the detecting region is for detecting the object (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments).
	Nishihara and Rothenberger are analogous art because they are all directed to an object measuring device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Nishihara to include Rothenberger because they are from the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the object calibrating features in Nishihara by including adjustment size of the upper half region according to first, second distances as taught by Rothenberger in order to utilize the three-dimensional image and/or a depth map are calculated by means of triangulation to determine or calibrate the overlapping areas thereby providing more accurate calibration and/or parameters measurement of the object.
	With respect to claim 16, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the uniform light source emits the uniform light after the first light source emits the first light for a predetermined time or the second light source emits the second light for the predetermined time (see Par.[0022] wherein the controller 24 could determine the three-dimensional physical location of the input object 22 based on a relative parallax separation of the matched pair of images of the input object 22 at a
given time; see Par.[0028] wherein changes in exposure can include changes in exposure time (i.e., image detection integration time), camera aperture opening, and/or camera amplifier gain).
	With respect to claim 17, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the first light source emits the cot light as the first light and the second light source emits the dot light as the second light when the control circuit does not detect existence of the object; wherein the first light source emits the line light as the first lignt and the second light source emits the line light as the second light after the control circuit detects the existence of the object (see Par.[0033]-[0034] wherein the black dots 152 can be sized to be approximately the size of a fingertip in diameter (e.g., 1/2"), and can thus be tuned by the automated calibration component 28 to be detected (or to be not detected)).
	With respect to claim 18, Nishihara discloses, in Figs.1-6, an object detecting method, comprising: measuring a first distance between a first part of an object (20, 22) and a first distance measuring device (16) by the first distance measuring device; measuring a second distance between a second part of the object (20, 22) and the second distance measuring device (18) by the second distance measuring device; emitting uniform light (26) to the object; sensing optical (12, 14) data of the object generated based on the uniform light; and calculating a location of the object according to the first distance, the second distance and the optical data (see Par.[0023]-[00024] wherein projector 26 is disclosed; see Par.[001 7]-[0023], [0032] wherein gesture recognition interface includes coupled to each of the first camera 12 and the second camera 14, respectively, is a first IR light source 16 and a second IR light source 18 such that images from first and second cameras employed to determine a three- dimensional location of the input object, with changes in the location (i.e. positions coordinate distance) being employed to determine physical motion of the input object; it is submitted that, inherently, cameras are light sensitive device; see Par.[0021]-[0022], [0024], [0028]-[0032] wherein controller 24 can process the respective silhouette images associated with the input object 22 to calculate, generate or determine the three-dimensional physical two-dimensional X-Y coordinate location of at least one end-point, such as a fingertip, associated with the input object 22). However, Nishihara does not explicitly disclose wherein a detecting region of the optical sensor comprises an upper half region and a lower half region, wherein the control circuit adjusts a size of the upper half region according to the first distance and the second distance, wherein the detecting region is for detecting the object.
	Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, an object detecting method, comprising: measuring a first distance (14a) between a first part of an object (30, 32) and a first distance measuring device by the first distance measuring device; measuring a second distance between a second part of the object (30, 32) and the second distance measuring device (14b) by the second distance measuring device (see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed); emitting uniform light (24) to the object (30, 32) (see Par.[0036] wherein light source 24 to illuminate region 12 is disclosed); sensing optical data (16a, 16b) of the object (30, 32) generated based on the uniform light; and calculating a location of the object (80, 32) according to the first distance, the second distance and the optical data (see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and three-dimensional image data (distance image, depth map) of the space region 12 are calculated from the image data by the control 28 are disclosed); wherein a detecting region of the optical sensor comprises an upper half region and a lower half region, wherein the control circuit adjusts a size of the upper half region according to the first distance and the second distance, wherein the detecting region is for detecting the object (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments).
	Nishihara and Rothenberger are analogous art because they are all directed to an object measuring device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Nishihara to include Rothenberger because they are from the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the object calibrating features in Nishihara by including adjustment size of the upper half region according to first, second distances as taught by Rothenberger in order to utilize the three-dimensional image and/or a depth map are calculated by means of triangulation to determine or calibrate the overlapping areas thereby providing more accurate calibration and/or parameters measurement of the object.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because current rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Pertinent Prior Art
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818